Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is in response to the reply filed on 3/13/2022, wherein claims 1, 7, 11, 13, 24 and 26 were amended; and claims 27-33 were added. Claim 3 remains withdrawn from consideration.

Election/Restrictions
Claims 1, 2, 4-22 and 24-33 are allowable. The restriction requirement between species as set forth in the Office action mailed on 11/16/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Claim 3 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In claim 1, line 5: “each the first cup-holding portions” is replaced with --each of the one or more first cup-holding portions--.
In claim 1, line 10: “each the second cup-holding portions” is replaced with --each of the one or more second cup-holding portions--.
In claim 11, line 2: “cup-holding portion” is replaced with --first cup-holding portion--.
In claim 12, line 2: “cup-holding portions” is replaced with --first cup-holding portions--.
In claim 13, line 2: “one cup-holding portion” is replaced with --one first cup-holding portion--.
In claim 13, line 2: “multiple cup-holding” is replaced with --multiple second cup-holding--.
In claim 20, line 1: “the cup-holding aperture” is replaced with --each cup-holding aperture--.
In claim 20, line 2: “the cup-holding aperture” is replaced with --each cup-holding aperture--.
In claim 20, line 3: “the cup-holding portion” is replaced with --each cup-holding portion--.
In claim 21, line 1: “the cup-holding portion” is replaced with --each cup-holding portion--.
In claim 21, line 3: “the cup-holding portion” is replaced with --each cup-holding portion--.
In claim 22, line 1: “the base portion or the handle portion” is replaced with --each base portion or each handle portion--.
In claim 24, line 5: “each of the first cup-holding portions” is replaced with --each of the one or more first cup-holding portions--.
In claim 24, line 11: “each the second cup-holding portions” is replaced with --each of the one or more second cup-holding portions--.
In claim 28, line 1: “the straps” is replaced with --the first and second straps--.

Allowable Subject Matter
Claims 1-22 and 24-33 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735